                Case 3:17-cr-00475-WKW-WC Document 132 Filed 06/26/20 Page 1 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                    Middle District
                                 __________ Districtofof
                                                      Alabama
                                                         __________
                                               )
           UNITED STATES OF AMERICA            ) JUDGMENT IN A CRIMINAL CASE
                      v.                       ) (For Revocation of Probation or Supervised Release)
                                               )                    (wo)
            RICKEY LORENZO BROWN               )
                                               ) Case No. 3:17cr475-WKW-01
                                               ) USM No. 71333-019
                                               )
                                               ) James Matthew Williams
                                                                                                   Defendant’s Attorney
THE DEFENDANT:
✔ admitted guilt to violation of condition(s)
G                                                        1, 2, 3 & 4 of the Petition       of the term of supervision.
G was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                                Violation Ended
1                             Defendant failed to participate in a mental health treatment                      08/13/2019

                                program approved by the USPO
2                               Defendant failed to follow the instructions of the probation                    07/29/2019
                                officer related to the conditions of supervision

       The defendant is sentenced as provided in pages 2 through             3         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 7652                                                    06/24/2020
                                                                                              Date of Imposition of Judgment
Defendant’s Year of Birth:          1957
                                                                                                 /s/ W. Keith Watkins
City and State of Defendant’s Residence:                                                            Signature of Judge
Riverdale, Georgia
                                                                                   W. KEITH WATKINS, U.S. District Judge
                                                                                                   Name and Title of Judge


                                                                                                       06/26/2020
                                                                                                            Date
                Case 3:17-cr-00475-WKW-WC Document 132 Filed 06/26/20 Page 2 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                             Judgment—Page       2    of    3
DEFENDANT: RICKEY LORENZO BROWN
CASE NUMBER: 3:17cr475-WKW-01

                                                  ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number               Nature of Violation                                                                   Concluded
3                              Defendant failed to live at a place approved by the probation officer.                08/19/2019

                               Defendant failed to notify the probation Officer at least 10 days before

                               change to anything about his living arrangements.

4                              Defendant failed to follow the instructions of the probation officer related to       07/05/2019

                               the conditions of supervision.
                   Case 3:17-cr-00475-WKW-WC Document 132 Filed 06/26/20 Page 3 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   3
DEFENDANT: RICKEY LORENZO BROWN
CASE NUMBER: 3:17cr475-WKW-01


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
Four (4) Months. The term of supervised release imposed onAugust 16, 2018 is REVOKED.




     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL
